                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


In Re:
                                                               8:19CV364
TOXIC EXPOSURE CASES (diesel fume                              8:19CV372
exhaust and other alleged toxins) against                      8:19CV380
UNION PACIFIC RAILROAD COMPANY,                                8:19CV381
                                                               8:19CV382
                        Defendant.                             8:19CV389

                                                                 ORDER




      The parties are considering proposed new progression timelines for many of the
toxic exposure cases against Union Pacific Railroad. Until the new proposed progression
timelines come in and the court can review them, the court is not prepared to put out a
final progression order in cases with newly-filed answers.


      In the interim,

      IT IS ORDERED:

   1. The deadline for serving initial mandatory disclosures under Rule 26(a)(1) for each
      of the above-captioned cases is December 12, 2019.
   2. In each of the above-captioned cases, the clerk shall enter an internal case
      management deadline of December 30, 2019.


      Dated this 31st day of October, 2019.

                                                       BY THE COURT:

                                                       s/ Cheryl R. Zwart
                                                       United States Magistrate Judge
